DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This “fixing structure for fixing” is defined by applicant as engaging blocks and slots.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what direction “extend forwardly” when referring to the positioning protrusion would be in relation to the mask. It is unclear what would be “forwardly” with respect to the outer frame. No orientation has been provided in the claims as to what “forwardly” would be with respect to the mask structure. Therefore, it is unclear what direction the protrusion needs to extend in relation to the mask structure.

Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the positioning groove is formed with a through hole”, is the through-hole a device/tool that creates 

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how an engaging hook is disposed in the through-hole, if the through-hole forms the positioning groove. Applicant is interpreting the engaging hook to be disposed in the positioning groove, since this is the only claimed structure.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what direction “protruding forwardly” when referring to the limiting block would be in relation to the mask. It is unclear what would be “forwardly” with respect to the outer frame. No orientation has been provided in the claims as to what “forwardly” would be with respect to the mask structure. Therefore, it is unclear what direction the limiting block needs to extend in relation to the mask structure.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 5,564,132) in view of Oliver et al. (US 5,608,920).
 	In regard to claim 1, Kuo teaches a diving mask  (mask: in figures 2 and 3), comprising a frame (10, 20), a soft rubber mask (shirt: 30), and a lens (lens: 12); the frame including an outer frame (frame: 20) and an inner frame (lens unit: 10), an inner edge of an outer side of the outer frame being provided with an accommodating 5groove (peripheral groove: 24) for 


    PNG
    media_image1.png
    410
    539
    media_image1.png
    Greyscale



 	However, Kuo fails to teach the frame comprising metal. 

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the frame of Kuo in a metal material as taught by Oliver et al., since making dive mask frames out of metal or plastic materials are well-known durable frame materials as taught by Oliver et al. (column 3, lines 1-3), providing the frame of Kuo in a metal material would provide a strong frame that does not become easily damaged, since a damaged frame would affect the water proofing of the mask and the lens integrity during multiple uses with heavy dive/snorkeling equipment.	

 	In regard to claim 2, the combined references teach wherein the fixing structure includes a plurality of spaced engaging slots (see recesses 26 in annotated figure above) disposed in the accommodating groove of the outer frame and a plurality of spaced engaging blocks disposed on an outer edge of the inner frame (see ridges 16 in annotated figure above), and the 15engaging blocks are detachably mated to the engaging slots, respectively (column 2, lines 31-42).  

 	In regard to claim 157, the combined references teach wherein a lower edge of the outer frame is provided with a limiting block protruding forwardly (see limiting block in annotated figure above), a lower edge of the inner frame is formed with a limiting hole corresponding to the limiting block, and the limiting block is detachably inserted into the limiting hole (see limiting hole on the inner side of inner frame in the annotated figure above).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Oliver et al. as applied to claim 1 above, and further in view of Chiang (US 7,444,689).
 	Kuo and Oliver et al. fail to teach a positioning protrusion and the positioning grove as positioned on the inner and outer frame of claims 4-6. Kuo teaches a positioning protrusion on 
 	
 	In regard to claim 4, Chiang teaches a coupling structure that attaches an inner frame (34) to an outer frame (3) (see annotated figure 1 below and figure 2). The coupling structure of Chiang has a positioning protrusion being longitudinally disposed on an upper end of a nasal bridge region of the outer frame (see protrusion in annotated figure 1), an upper end of a nasal bridge region of the inner frame is formed with a positioning groove corresponding to the positioning 5protrusion (see groove in annotated figure 1), and the positioning protrusion is detachably mated to the positioning groove (see figures 1 and 2 grooves and protrusions are capable of being detachable as desired). 

    PNG
    media_image2.png
    452
    619
    media_image2.png
    Greyscale


 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the coupling means on the upper nasal bridge region of Kuo and Oliver with the coupling means as taught by Chiang, since the upper nasal bridge region of Kuo provided with the protrusion being on the outer frame and the groove being on the inner frame would provide a mask coupling structure that is more secure between the inner and outer frame in the nasal bridge region due to the more detailed groove and protrusion structure creating a more secure attachment.
 	
 	In regard to claim 5, Chiang teaches wherein the positioning protrusion has a raised piece extending forwardly (see protrusion 30 as detailed in annotated figure above), the 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the coupling means on the upper nasal bridge region of Kuo and Oliver with the coupling means as taught by Chiang, since the upper nasal bridge region of Kuo provided with the protrusion being on the outer frame and the groove being on the inner frame would provide a mask coupling structure that is more secure between the inner and outer frame in the nasal bridge region due to the hole, groove, and protrusion structure creating a more secure attachment.

 	In regard to claim 6, Chiang teaches wherein an engaging hook is vertically disposed in the through hole (see hook and through hole in annotated figure above), an engaging hole is disposed on the raised piece, and the engaging hook is detachably inserted into the engaging hole (see engaging hole and hook in annotated figure above). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the coupling means on the upper nasal bridge region of Kuo and Oliver with the coupling means as taught by Chiang, since the upper nasal bridge region of Kuo provided with the protrusion being on the outer frame and the groove being on the inner frame would provide a mask coupling structure that is more secure between the inner and outer frame in the nasal bridge region due to the hole, groove, protrusion, and hook structure creating a more secure attachment.

 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US 2006/0117468) in view of Oliver et al. (US 5,608,920) and Garraffa et al. (US 7,181,778).
 	In regard to claim 1, Lan teaches a diving mask (see annotated figure below), comprising a frame (60, 80), a face mask (50), and a lens (70); the frame including an outer frame (60) and an inner frame (80), an inner edge of an outer side of the outer frame being provided with an accommodating 5groove for accommodating the lens and the inner frame (see figures 2 and 3 inner frame and lens in groove of outer frame), the lens (70) and the inner frame being sequentially held in the accommodating groove (see figures 2 and 3), the inner frame (80) blocking an outer side of the lens (70)(see figures 2 and 3), a fixing structure for fixing the inner frame and the outer frame to each other being disposed between the inner frame and the outer frame (blocks and slots, slots 61 in outer frame and blocks 81 on inner frame); the face mask being fixedly 10connected to an edge of an inner side of the outer frame (see figures 2 and 3).

    PNG
    media_image3.png
    336
    564
    media_image3.png
    Greyscale


  

 	Oliver et al. teaches a diving mask with a frame that comprises a metal or plastic material (column 2, lines 1-3).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the frame of Lan in a metal material as taught by Oliver et al., since making dive mask frames out of metal or plastic materials are well-known durable frame materials as taught by Oliver et al. (column 3, lines 1-3), providing the frame of Lan in a metal material would provide a strong frame that does not become easily damaged, since a damaged frame would affect the water proofing of the mask and the lens integrity during multiple uses with heavy dive/snorkeling equipment.
 	Garraffa et al. teaches a face mask portion of a google being made of a rubber-like soft flexible skirt (skirt: 14; column 2, lines 37-42 and column 1, lines 53-56).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the face mask portion of the diving mask of Lan provided in a soft rubber material as taught by Garraffa et al., since the face mask portion of Lan being provided in a soft rubber material would provide a face attachment that conforms to the user’s face providing a watertight seal while being soft and comfortable when sealed along the user’s skin.

 	In regard to claim 2, Lan teaches wherein the fixing structure includes a plurality of spaced engaging slots disposed in the accommodating groove of the outer frame and a plurality of spaced engaging blocks disposed on an outer edge of the inner frame, and the 15engaging blocks are detachably mated to the engaging slots, respectively (see slots 71 and blocks 82 in annotated figure above and paragraph 0013).  

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Wang (US 5,819,321) and Kuroda (US 2009/0165191) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732